ELLISON, P. J.
Plaintiff brought an action against the city of Chillicothe for $1125 alleged to be due him for an unexpired six months term of a dram-shop license issued to Jessee Carroll, deceased, plaintiff’s intestate for the sum of $1500'. Annie E. Thompson as the administratrix of the estate of her deceased husband, John M. Thompson, claimed to be entitled to the money on the ground that her husband was, in reality, owner of the saloon and that he paid the license through Carroll; or, stated differently, that he gave the money to Carroll with which to pay the license. The city of Chillicothe admitted that there was due to one or the other of these parties the amount claimed and brought that sum into court asking that the claimants be required to interplead. The parties agreed and interpleas were filed. On trial of these, the court found for interpleader, Thompson, and plaintiff has brought the case here.
The- claim of each party is based on an act of the Legislature (Laws 1911, p'. 302) which provides that “In case any licensed dramshop keeper shall die before the expiration of the license granted him, such portion of the county, State, city, town or village tax, paid in such case, as equals the ratio the unexpired part of the term, of the license bears to the whole term, shall be repaid to the administrator, executor or the personal representatives of said licensee.”
The evidence showed that Jessee Carroll took out a license in 1912, and that he paid the semi-annual license of $1500 in renewal, at the expiration of each six months period. - That finally, January 10, 1913, he paid $1500 for a renewal to July 10th following, and died in forty-five days thereafter, leaving $1125' representing the unexpired time his license was to run, had he lived. To the public and to every outward appearance, the saloon was his.
*95But there was evidence in Mrs. Thompson’s behalf, and for the purposes.of the case we will assume that, if competent, it established, that her husband furnished. the money to pay the several licenses to Carroll under an agreement that the latter was to be his bartender and operate the saloon at wages of $12 per week, he, Thompson, buying all goods (though bought and shipped in Carroll’s name) and paying all bills and receiving all profits. For the last of these license payments, the one in controversy, it was shown that Thompson borrowed the money from Yal Blatz Brewing Company and gave his note to that company for it, and that company sent a “cashier’s check” for $1500 to Thompson, payable to Carroll and the latter deposited it in a local bank and then paid it to the proper authority.
If Thompson be looked upon as merely advancing the money to Carroll, or loaning it to him, he must be' considered as only an ordinary creditor, with no rightful claim to this particular money or fund. Hence, in that view, Mrs. Thompson should not prevail in this proceeding.
Therefore she is compelled to rely upon the state of case we have set out and have assumed to be the facts. That is, that her husband paid for the license in the name of Carroll and was running the saloon in his name. Her husband’s acts, however well intended for the benefit of Carroll, were a fraud upon the law and the public as well, and it would be palpably in the face 'of public policy to permit them to become the foundation for a reimbursement of moneys laid out in perpetrating that fraud. .The law has undertaken to throw every safe-guard around the matter of granting a license for a dramshop. The licensee is the keeper of the shop and he is known- to the law as the ‘ ‘ dramshop keeper. ’ ’ Scarcely anything could be more personal than the regulations surrounding the licensee. *96It is the named licensee whom the petitioners ask may be licensed. He must be of good character; he must conduct an orderly shop. He must refrain from doing, and must not permit the doing, of many things by others. He is under heavy bond and liable to severe penalties and punishments for the transgression of a great number of regulations of his conduct. These stringent laws were enacted in the interest of society, for the establishment of good order, and the protection of the morals of the people.
Such regulations could know of no other person as the dramshop keeper and the statute did not contemplate that any other person should stand in the place of the “licensee” mentioned therein. The only authority or right a city, county or State has for paying back the ratio sum for the unexpired term of the license is to pay it to the administrator of him who took out the license.
The judgment will be reversed and the cause remanded with directions to enter judgment for inter-pleader Isherwood-.
All concur.